           Case 2:16-cr-00100-GMN-DJA Document 421 Filed 11/11/20 Page 1 of 4




 1   Lance J. Hendron
     Nevada State Bar No. 11151
 2   HENDRON LAW GROUP, LLC
     625 S. Eighth Street
 3   Las Vegas, Nevada 89101
     Office: (702) 710-5555
 4   Fax: (702) 387-0034
     Email: lance@hlg.vegas
 5
     Local Counsel
 6
     Brandon Sample
 7   Vermont Bar No. 5573
     Brandon Sample PLC
 8   P.O. Box 250
     Rutland, Vermont 05702
 9   Phone: (802) 444-4357
     Email: brandon@brandonsample.com
10   Counsel Pro Hac Vice
     For the F.A.J.R. Magic Trust
11

12                           UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEVADA
13
      UNITED STATES OF AMERICA                     Case No. 2:16-cr-00100-GMN-CWH
14
                                  Plaintiff,
15                                                 REPLY IN SUPPORT OF MOTION
                                                   FOR RELEASE OF FUNDS TO
16                                                 F.A.J.R. MAGIC TRUST
      v.
17
      JAN ROUVEN FUECHTENER,
18
                                   Defendant.
19

20          Intervenor F.A.J.R. Magic Trust (“Magic Trust”) respectfully submits this

21   reply in support of its Motion for Release of Funds to the F.A.J.R. Magic Trust. The

22   civil plaintiffs acknowledge that their motion for prejudgment writ of attachment

23

     Motion for Release of Funds to F.A.J.R. Magic Trust                     Page 1 of 4
          Case 2:16-cr-00100-GMN-DJA Document 421 Filed 11/11/20 Page 2 of 4




 1   was denied. (ECF 420 at 2). Nevertheless, the civil plaintiffs assert that they do not

 2   “waive any post-judgment remedies to recover against Defendant or F.A.J.R. Magic

 3   Trust or any other property belonging to Defendant, and Plaintiffs do not waive

 4   claims with respect to statutes of limitations for vesting periods of the trust, or the

 5   right to challenge the trust itself, or causes of action for fraudulent conveyance.”

 6   (ECF 420 at 2). In addition, the civil plaintiffs state that, “[t]his representation is

 7   particularly important in light of the fact that Defendant’s motion for release of

 8   funds was made after his Motion to Dismiss the civil case was denied [Doc. 50,

 9   entered 10/27/2020], and while a Motion for Summary Judgment is pending in the

10   civil case[Doc. 41].” (ECF 420 at 2).

11         First, regardless of whatever post-judgment remedies the civil plaintiffs may

12   like to assert, they do not currently have a judgment. The civil plaintiffs’ hope for a

13   judgment cannot serve as a de facto mechanism to continue to hold funds in the

14   registry of the Court given that their prejudgment motion for writ of attachment

15   has been denied.

16         Second, the civil plaintiffs are incorrect to assert that this motion is made by

17   the Defendant in this matter. The motion for release of funds is made by the

18   F.A.J.R. Magic Trust alone.

19         Third, and finally, the timing of the presentment of the motion for release of

20   funds cannot serve as a basis for the Court to continue to hold the funds. After the

21   prejudgment writ of attachment was denied, the country faced the COVID-19

22   epidemic. The attorney who previously represented the F.A.J.R. Magic Trust,

23

     Motion for Release of Funds to F.A.J.R. Magic Trust                         Page 2 of 4
          Case 2:16-cr-00100-GMN-DJA Document 421 Filed 11/11/20 Page 3 of 4




 1   Zachary Newland, took time off because of the arrival of his first child and then

 2   changed employment to a different firm in September 2020. The F.A.J.R. Magic

 3   Trust elected to continue with representation by Brandon Sample PLC. New

 4   undersigned lead counsel, Mr. Brandon Sample, was granted leave to appear pro

 5   hac vice in this matter on October 14, 2020. (ECF 418). The motion for release of

 6   funds was presented shortly after Mr. Sample’s pro hac was granted. There is

 7   nothing nefarious associated with the timing of the filing of this motion.

 8            There is no lawful basis for the Court to continue to hold the funds.

 9   Accordingly, the Court should grant the F.A.J.R. Magic Trust’s motion for release of

10   funds.

11
                                               Respectfully submitted,
12
                                               /s/ Lance J. Hendron
13                                             Lance J. Hendron
                                               Nevada State Bar No. 11151
14                                             HENDRON LAW GROUP, LLC
                                               625 S. Eighth Street
15                                             Las Vegas, Nevada 89101
                                               Office: (702) 710-5555
16                                             Fax: (702) 387-0034
                                               Email: lance@hlg.vegas
17
                                               Local Counsel for the
18                                             F.A.J.R. Magic Trust

19

20

21

22

23

     Motion for Release of Funds to F.A.J.R. Magic Trust                        Page 3 of 4
          Case 2:16-cr-00100-GMN-DJA Document 421 Filed 11/11/20 Page 4 of 4




 1

 2                                            /s/ Brandon Sample
                                              Brandon Sample
 3                                            Brandon Sample PLC
                                              P.O. Box 250
 4                                            Rutland, Vermont 05702
                                              Phone: (802) 444-4357
 5                                            Email: brandon@brandonsample.com
                                              Vermont Bar No. 5573
 6                                            https://brandonsample.com

 7                                            Counsel Pro Hac Vice for the
                                              F.A.J.R. Magic Trust
 8

 9

10

11                              CERTIFICATE OF SERVICE

12         I hereby certify that a true and correct copy of the foregoing was served this

13   11th day of November 2020, via CM/ECF on all counsel of record.

14

15                                            /s/ Brandon Sample
                                              Brandon Sample
16

17

18

19

20

21

22

23

     Motion for Release of Funds to F.A.J.R. Magic Trust                     Page 4 of 4
